 1   Jeremy S. Golden, Esq. (SBN 228007)
     Golden & Cardona-Loya, LLP
 2   3130 Bonita Road, Suite 200B
 3   Chula Vista, CA 91910
     jeremy@goldencardona.com
 4
     Phone: 619-476-0030; Fax: 775-898-5471
 5   Attorney for Plaintiff
 6
                                 UNITED STATES DISTRICT COURT
 7                             NORTHERN DISTRICT OF CALIFORNIA
 8
 9
     NIKKI OURASANIT,                                  ) Case No.: 19-CV-04595-NC
10
                                                       )
11                Plaintiff,                           ) ORDER DISMISSING ENTIRE
12                                                     ) ACTION WITH PREJUDICE
     v.                                                )
13                                                     )
14   BANK OF AMERICA, N.A.; and DOES 1                 )
     through 10, inclusive,                            )
15
                                                       )
16               Defendants.                           )
17
                                                       )
                                                       )
18                                                     )
19                                                     )
                                                       )
20
           Pursuant to the stipulation this court hereby dismisses this action with prejudice. Each
21
     party to bear its own fees and costs.
22
                                                                      ISTRIC
23                                                               TES D      TC
                                                               TA
     IT IS SO ORDERED
                                                                                          O
                                                           S




24
                                                                                           U
                                                         ED




                                                                                            RT
                                                     UNIT




                                                                ANTED
25
     DATE: April 2, 2020                                     GR
                                              BY: _________________________________
26
                                                                                                R NIA




                                                 UNITED STATES DISTRICT JUDGE
27
                                                                                    . Cousins
                                                      NO




                                                                        thanael M
                                                               Judge Na
                                                                                                FO




28
                                                       RT




                                                                                            LI




                                                              ER
                                                          H




                                                                                          A




                                                                   N                       C
                                                                                     F
                                                      1                D IS T IC T O
                                                                             R
                                 ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
